Me. Justice Audrey
delivered the opinion of the court.
There is recorded in the- Registry of Property of San Germán a mortgage created in the year 1912 by Tomasa Velez on her joint interest in a property in favor of the Eureka Central, which later assigned it to Rafael Sánchez by public deed No. 105 of April 30, 1917. Thereafter, there was recorded in the registry deed No. 140 of June 12, 1917, whereby Tomasa Vélez and her children, as owners in common of the said property, mortgaged it to Jnaii Ortiz Perichi, stating in the deed that the mortgage of the Eureka Central had been -paid, and this payment was mentioned in the record made in the registry in favor of Ortiz Perichi. On December 13, 1921, and by public deed No. 248, Rafael Sánchez, the assignee of the mortgage of the Eureka Central, assigned the same to Ulises Pabón who presented that deed for record in the registry, together with explanatory deed No. 16 of March 6, 1922, wherein Tomasa Vélezf .and her children stated that although in the mortgage deed in favor of Ortiz Perichi it had been said that the mortgage in favor of the Eureka Central had been paid, this was not true and was stated in order to facilitate the loan, and that the transfer of the Eureka Central’s mortgage made by Rafael Sánchez to Manuel Gómez Vélez by public deed No. 138 of June 12, 1917, and deed No. 39 of the same date executed by Manuel Gómez Vélez as an acquittance and total cancelation of the mortgage assigned to him by Sánchez, were also false.
The registrar refused to record deed No. 105 of April 30,1905, whereby the Eureka Central made the assignment to Rafael Sánchez, among other reasons because in recording the mortgage in favor of Ortiz Perichi mention was made of the payment of the Eureka Central’s mortgage. He also refused to record the assignment by Sánchez to Pabón because the mortgage of the assignor was not recorded. Prom these decisions the' present administrative appeal was taken.
*312Juan Ortiz Periclii having made a loan to Tomasa Veloz and her children on their statement to him that the previous mortgage in favor of the Eureka Central had been paid, and mention of that payment having been made in the registry, we think that the mere contrary statement made by the mortgagors in the explanatory deed which they executed thereafter is not sufficient to destroy the mention appearing in the registry; therefore, record of the assignment to Rafael Sánchez by the Eureka Central was properly denied, and that document not having been recorded, the assignment of the same mortgage by Sánchez to Clises Pabón, the appellant, should also be refused admission to récord.
The two decisions of April 19, 1922, must be

Affirmed.

Chief Justice Del Toro and Justices Wolf and Hutchison concurred.
Mr. Justice Franco Soto took no part in the decision of this case.